Sharpstein, J., concurring:
If the wife, who received the conveyance and executed the notes and mortgage, had been capable of executing a valid mortgage upon the premises, and had failed to do so through defective execution, there would be no difficulty in holding the mortgage so executed to be an equitable mortgage. But that is not this case. Here the wife had no legal or equitable title to the land, and could not execute a valid mortgage upon it; and as the instrument which she did execute was void, I do not think that it constituted a waiver of the plaintiff’s right to a vendor’s lien upon the premises for the unpaid purchase-money. (Davis v. Cox, 6 Ind. 484.)
Under our Code the effect of the plaintiff’s deed was the same as if it had been executed to the husband. And the transaction must be treated as it would be if the land had been conveyed to him, and his wife had executed a mortgage upon it to secure the payment of the purchase-money. She purchased nothing, obtained no title to anything, and gave no security for *625the payment of anything. Under the circumstances it seems to me that she might, with perfect propriety, be left out of view altogether, and the case be considered as one in which the husband purchased the land, acquired the title, paid a part of the purchase-money, and gave no security for the payment of the balance.
If the plaintiff has done any act manifesting an intention not to rely upon the land for security, his claim to a vendor’s lien cannot be maintained. But the facts as found by the Court satisfy me that the plaintiff throughout manifested an intention to rely upon the land as security for the payment of the purchase-money, for which credit was given. The very instrument which it is claimed constituted a waiver of the vendor’s lien purports to be a mortgage upon the land sold by the plaintiff. Besides, the Court finds that it was agreed between the vendor and the vendee, that the payment of so much of the purchase-money as was not paid at the time of the execution of the conveyance should be secured by a mortgage upon the land conveyed. Ho such mortgage was ever executed, but the agreement to execute it on the one side and to accept it on the other shows that it was the intention of the vendor to rely upon the land for security.
As it was said in Dunghaday v. Paine, 6 Minn. 304, “ A vend- or taking security upon the land sold, does not, therefore, by that act, waive his equitable lien, provided that he. has expressly agreed with the purchaser that it shall be retained. Where such agreement has been made, the lien will attach to the property in the hands of the vendee, and all persons claiming under him, with notice of the agreement.”
The prevailing rule undoubtedly is, that the acceptance of a distinct and separate security for the purchase-money is prima facie a waiver of the vendor’s lien. But it is only prima facie evidence of it, and may be rebutted. If there is anything in this, case which tends to prove that the vendor ever intended to waive his security upon the land for the payment of the unpaid purchase.-money, it has not been brought to my attention.
As the result, so far as this case is concerned, is the same, whether these or the views of the majority of the members of the Court be correct, I concur in the judgment affirming that of the Court below.